Citation Nr: 1637730	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thoracic/lumbar spine disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual uemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2013, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Specifically, the April 2009 rating decision, in part, denied service connection for degenerative changes of the thoracic spine.  The August 2013 rating decision, in part, denied service connection for a bilateral hip disorder.  The October 2014 rating decision, in part, denied a TDIU.  

In a January 2014 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge.  In May 2015 correspondence, he withdrew this hearing request.

Relevant to the claim for service connection for a thoracic/lumbar spine disorder, the Board notes that such issue stems from a denial of service connection for degenerative changes of the thoracic spine.  The Veteran has also argued that he has a lumbar spine disorder of service origin.  However, such issue has not been adjudicated.  In Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) the Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a thoracic/lumbar spine disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the thoracic/lumbar spine issue, service treatment records show significant issues with the Veteran's feet and knees due to psoriatic arthritis but are negative for treatment for the back.  Significantly, the Veteran denied "recurrent back pain" during an April 1987 Report of Medical History and the Veteran's April 1987 separation examination shows a normal spine.  Post-service treatment records include a May 1996 X-ray examination showing mild degenerative changes of the lumbar spine.  A May 1996 private treatment record notes a history of low back pain for the past two weeks as well as a history of psoriatic arthritis.  A January 1998 X-ray shows mild to moderate degenerative changes of the thoracic spine and early degenerative changes involving the apophyseal joints at L5-S1.  

The Veteran submitted a claim for service connection for degenerative changes of the thoracic spine in August 2008.  In March 2009 correspondence, the Veteran wrote that he could not remember exactly when he began having problems with his back, he just remembered that they happened a "long time ago."  

In connection with his claim, the Veteran was afforded a VA examination in March 2009.  However, the Veteran's back was not examined at that time because the Veteran, reportedly, could not recall any issues with his thoracic spine.  

In the Veteran's March 2010 notice of disagreement, he wrote that during his military service from August 1968 to April 1970, he worked as a postal clerk in Vietnam.  In this capacity, he helped unload heavy packages from trucks and may have injured his back due to heavy lifting at that time.  

More recently, in January 2016 correspondence, the Veteran wrote that there was a connection between the arthritis in his back and his gait disturbance as a result of his left leg being shorter than his right leg which is a congenital condition that was first manifested and aggravated during his military career.  The Veteran also wrote that his back disorder was the result of the disease process of psoriatic arthritis which began during military service.  Significantly, a September 2013 VA treatment record notes that the Veteran has a shortened right leg which gives him chronic arthritis affecting his knees and hips.  The assessment was "psoriatic arthritis complicated by osteoarthritis in both the small joints and the osteoarthritis [is] clearly affected by [the Veteran's] short right leg."

Unfortunately, the Board finds that the March 2009 VA examination is inadequate.  While the Veteran may have denied problems with his thoracic spine at that time, it is clear that the Veteran has current disorders of the thoracic and lumbar spine.  The Board also notes that no opinion has been obtained regarding whether the Veteran's back disorder is related to his military service, to include gait disturbance caused by a service-connected disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is required.

With regard to the bilateral hip issue, as above, service treatment records show significant issues with the Veteran's feet and knees due to psoriatic arthritis but are negative for treatment for the hips.  Significantly, while the Veteran reported experiencing "swollen or painful joints" he clarified that this was specific to the knees and he denied "arthritis, rheumatism, or bursitis" as well as "bone, joint or other deformity" during an April 1987 Report of Medical History.  Also, the Veteran's April 1987 separation examination shows normal lower extremities.  Post-service treatment records include a May 1996 X-ray examination showing mild degenerative changes of the hips.  

The Veteran submitted a claim for service connection for degenerative changes of the thoracic spine in October 2012.  In connection with his claim, the Veteran was afforded a VA examination in August 2013.  At that time, the Veteran reported that he was diagnosed with psoriatic arthritis while in the military and had experienced bilateral hip pain, right hip more painful than the left hip, since his military service.  He reported that after he got out of the military, he saw a chiropractor for the pain but the pain did not resolve.  The examiner diagnosed bilateral hip arthritis and opined that such was less likely than not due to or the result of his service-connected psoriatic arthritis.  The rationale for this opinion was that an August 2013 X-ray of the hips was negative for evidence of lytic or blastic pathology involving either hip.

More recently, in January 2016 correspondence, the Veteran wrote that there was a connection between the arthritis in his hips and his gait disturbance as a result of his left leg being shorter than his right leg which is a congenital condition that was first manifested and aggravated during his military career.  The Veteran also wrote that his bilateral hip disorder was the result of the disease process of psoriatic arthritis which began during military service.  Significantly, a September 2013 VA treatment record notes that the Veteran has a shortened right leg which gives him chronic arthritis affecting his knees and hips.  The assessment was "psoriatic arthritis complicated by osteoarthritis in both the small joints and the osteoarthritis [is] clearly affected by [the Veteran's] short right leg."

Unfortunately, the Board finds that the August 2013 VA hip examination is inadequate.  Significantly, no opinion has been obtained regarding whether the Veteran's bilateral hip disorder is related to gait disturbance caused by a service-connected disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is required.

With regard to the TDIU issue, the Veteran argues that he stopped working in 2014 due to his service-connected disabilities and is, thus, entitled to a TDIU.  A review of the claims file shows that the Veteran last worked in March 2014 as a postal clerk for the United States Postal Service.

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include osteoarthritis, psoriatic arthritis, left foot (10 percent disabling); osteoarthritis, psoriatic arthritis, calcaneal heel spur, right foot (10 percent disabling); hiatal hernia with gastroesophageal reflux disease (GERD) (10 percent disabling); right (dominant) wrist osteoarthritis (claimed as degenerative changes of right wrist (10 percent disabling); left wrist osteoarthritis (10 percent disabling); left knee strain, degenerative joint disease limitation of flexion (10 percent disabling); right knee strain, degenerative joint disease, limitation of flexion (10 percent disabling); chronic right knee strain (noncompensably disabling); psoriasis (noncompensably disabling); headaches (noncompensably disabling); paresthesia, right side of lower lip and chin (noncompensably disabling); right knee sprain, degenerative joint disease limitation of extension (noncompensably disabling); left knee strain, degenerative joint disease, limitation of extension (noncompensably disabling).  A combined disability evaluation of 60 percent is in effect.  Therefore, he does not currently meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, the Board has remanded the above service connection claims and, if such claims are granted, such awards may make the Veteran eligible for a TDIU.  

While the Veteran does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his service-connected psoriatic arthritis.  

Significantly, in an April 2014 statement, the Veteran's VA treating physician wrote that the Veteran had psoriatic arthritis and that the Veteran was unable to maintain substantially gainful employment due to recurrent symptoms related to his multiple joint arthritis.  

In a September 2014 VA wrist examination report, it was noted that the Veteran's service-connected joint disabilities impacted his ability to work.  Specifically, it was noted that these disabilities would affect or impose work restriction in the fields of labor requiring light and heavy manual labor and would restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time.  However, such disabilities would not affect or impose work restriction in sedentary jobs and would not affect the Veteran's reliability, productivity, ability to concentrate, follow instruction , or ability to interact with co-workers and supervisors.  It was noted that the Veteran recently retired from the United States Postal Service after 27 years of service.  The Veteran had been working satisfactorily for the previous six years as a mail sorter with shift time from 1800 - 0230.  A little over a year prior to retirement, the Veteran's shift and duties were changed to 0600 - 1430 and he was required to unload pallets of heavy boxes.  The physical requirements of the new job were too much for Veteran's knees and feet and he decided to retire from the post office.  The Veteran could have continued to work in his previous job description .  

While the September 2014 VA examination concerning the Veteran's service-connected orthopedic disabilities contains opinions indicating that the Veteran's service-connected orthopedic conditions do not impact his ability to work in a sedentary position, no opinion was obtained regarding whether his non-orthopedic disabilities (i.e., hiatal hernia with GERD, psoriasis, headaches, or paresthesia of the right side of lower lip and chin) render him unemployable, either singly or jointly.  As such, a medical opinion is necessary to determine whether the Veteran is unemployable due to his non-orthopedic disabilities and/or the collective effects of his service-connected disabilities.  

Notably, if the does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) after readjudication of the back and bilateral hip issues, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the April 2014 medical opinion discussed above is plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disorders.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Additionally, the Veteran has not been provided with Veterans' Claims Assistance Act (VCAA) notice regarding the secondary aspect of his claims for service connection for back and bilateral hip disorders.  Such should be accomplished on remand. 

Finally, the most recent treatment records in the claims file are dated in February 2016.  Also, while the Veteran contends that he sought treatment for his bilateral hip disorder shortly after service from a chiropractor, there is no record of this in the claims file.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.   




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a thoracic/lumbar spine disorder and/or a bilateral hip disorder as secondary to a service-connected disability.

2. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed back and/or bilateral hip disorders since service, specifically treatment records from the chiropractor that reportedly treated the Veteran for his bilateral hip disorder shortly after service.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since February 2016.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed thoracic/lumbar spine disorders and bilateral hip disorders  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) thoracic/lumbar spine disorder, and/or (2) bilateral hip disorder developed in or was caused by the Veteran's service, to include his claimed in-service injuries as a mail handler?

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) thoracic/lumbar spine disorder, and/or (2) bilateral hip disorder is caused OR aggravated by the Veteran's service-connected orthopedic disabilities?  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include any newly obtained treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's allegation of lifting injuries secondary to working as a mail handler during his military service as well as the Veteran's allegation that his back and hip disorders are due to an altered gait caused by his service-connected orthopedic disabilities.

The rationale for any opinion offered should be provided.

4. After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., osteoarthritis, psoriatic arthritis, left foot (10 percent disabling); osteoarthritis, psoriatic arthritis, calcaneal heel spur, right foot (10 percent disabling); hiatal hernia with gastroesophageal reflux disease (GERD) (10 percent disabling); right (dominant) wrist osteoarthritis (claimed as degenerative changes of right wrist (10 percent disabling); left wrist osteoarthritis (10 percent disabling); left knee strain, degenerative joint disease limitation of flexion (10 percent disabling); right knee strain, degenerative joint disease, limitation of flexion (10 percent disabling); chronic right knee strain (noncompensably disabling); psoriasis (noncompensably disabling); headaches (noncompensably disabling); paresthesia, right side of lower lip and chin (noncompensably disabling); right knee sprain, degenerative joint disease limitation of extension (noncompensably disabling); left knee strain, degenerative joint disease, limitation of extension (noncompensably disabling), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

5. If the Veteran does not qualify him for a TDIU pursuant to 38 C.F.R. § 4.16(a) after adjudication of the back and bilateral hip issues above, refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






